In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 16‐3463

ROBERT MCCOY, et al.,
                                              Plaintiffs‐Appellants,

                                 v.


CHICAGO HEIGHTS ELECTION
COMMISSION, et al.,
                                              Defendants‐Appellees.


         Appeal from the United States District Court for the 
             Northern District of Illinois, Eastern Division.
     Nos. 87 C 5112 and 88 C 9800 — Robert W. Gettleman, Judge. 



   ARGUED OCTOBER 30, 2017 — DECIDED JANUARY 22, 2018


   Before WOOD,  Chief Judge, and  BAUER and EASTERBROOK,
Circuit Judges.
     BAUER,  Circuit  Judge.  Plaintiffs‐appellants  Robert  McCoy
and  Kevin  Perkins  (“Appellants”)  appeal  from  the  district
court’s order approving as constitutional a reapportioned map
of  aldermanic  districts  in  the  City  of  Chicago  Heights  (“the
2                                                       No. 16‐3463

City”).  The  City  redrew  the  ward  boundaries  pursuant  to  a
consent decree entered in 2010, after decades of litigation. After
an evidentiary hearing, the district court ruled that the City
had  sufficiently  justified  the  population  deviations  in  its
proposed map. We affirm.
                       I.  BACKGROUND
     This case began in 1987, when a class of African‐American
plaintiffs filed suits against the City and the Chicago Heights
Park  District,  alleging  dilution  of  voting  opportunity  and
challenging  the  methods  for  electing  representatives  to  the
City  Council  and  the  Park  District  Board.  We  will  briefly
summarize  the  relevant  facts,  but  the  long  history  of  this
litigation  has  been  well  documented  through  numerous
written opinions. See Harper v. City of Chicago Heights, 223 F.3d
593,  596  (7th  Cir.  2000)  (summarizing  and  listing  previous
decisions).
   Early in the litigation, the election practices at issue were
found to violate Section 2 of the Voting Rights Act of 1965, 42
U.S.C. § 1971, et seq. (currently cited as 52 U.S.C. § 10101). That
finding  set  in  motion  an  arduous  process  of  attempting  to
remedy the violation through the establishment of a consent
decree,  which  included  a  number  of  appeals  and  remands.
Appellants  split  from  the  other  class  plaintiffs  in  1994,  and
objected to the entry of the first consent decree. Since that time,
they have remained as the main opposition to the proposed
remedies for the violation.
    In  November  2010,  the  district  court  entered  the  most
recent consent decree (“the Decree”), which, despite its goal of
settling  all  outstanding  disputes,  forms  the  basis  for  this
No. 16‐3463                                                      3

appeal.  The  Decree  established  a  seven‐ward,  single  alder‐
manic  form  of  government,  and  included  a  ward  map  that
complied with the applicable constitutional requirements. The
Decree  also  contained  a  provision  requiring  the  City  to
reapportion the wards as the population changed. 
    After  the  Decree  was  entered,  the  2010  census  results
showed that the wards’ populations had changed such that the
map required reapportionment. Accordingly, the City endeav‐
ored  to  redraw  the  wards  to  comply  with  the  Decree.  On
June 20, 2014, after a public comment process, the City passed
an  ordinance  approving  its  redrawn  ward  map.  Then,  on
October 22, 2014, the City filed a motion in the district court
seeking approval of its redrawn map as constitutional. Appel‐
lants  responded,  objecting  to  the  City’s  proposed  map  and
seeking  leave  to  file  their  own  ward  map  for  approval  and
implementation by the court.
    As an initial matter, the court held that the Decree did not
allow for Appellants to propose their own ward map. Instead,
it found that the Decree gave the City the exclusive right to
reapportion the wards. Therefore, the court only considered
the City’s proposed map.
    The City’s map still contained seven wards, each with an
individual  population  deviation  of  less  than  ten  percent.
However,  the  overall  deviation  of  the  proposed  map  was
12.65%.  Therefore,  the  court  denied  without  prejudice  the
City’s motion to approve the new map. The court gave the City
the option of either submitting justification for the deviation or
proposing a new map that would bring the overall deviation
under ten percent. The City elected to submit a supplemental
4                                                      No. 16‐3463

brief providing its justifications, and the court held an eviden‐
tiary  hearing  to  determine  whether  those  were  sufficient  to
support the overall population deviation.
   Ultimately,  the  court  found  that  the  City  had  presented
sufficient  justification  and  had  made  a  good  faith  effort  to
reapportion the map with the smallest population deviations
practicable. It found that the City used legitimate and nondis‐
criminatory  objectives  in  reapportioning  the  wards,  such  as
maintaining  historical  and  natural  boundary  lines  where
possible,  and  easing  voter  confusion  by  redrawing  unusual
boundaries. For those reasons, the court held that the City had
complied with the Decree, and it approved the City’s proposed
map as constitutional.
                        II.  DISCUSSION
    This  appeal  presents  two  distinct  issues.  The  first  is
whether the district court erred in determining that the Decree
gave the City the exclusive right to propose a reapportioned
ward  map.  The  second  is  whether  the  court  was  correct  in
determining that the City’s proposed map was constitutionally
valid. We address each in turn. 
    A. Interpretation of the Decree 
    A consent decree is a form of contract, the interpretation of
which is typically subject to de novo review. Goluba v. Sch. Dist.
of  Ripon,  45  F.3d  1035,  1037–38  (7th  Cir.  1995).  We  have
recognized an exception to that rule, however, and have given
deference to the district court’s interpretation where the judge
who interprets the decree had involvement in its creation and
oversaw the litigation for an extended period of time. See, e.g.,
No. 16‐3463                                                        5

id. at 1038; see also South v. Rowe, 759 F.2d 610, 613 n.4 (7th Cir.
1985).
    This  case began more than  30  years  ago, but it has been
overseen by four different district judges. District Judge Coar
had the case for nearly 15 years before approving the Decree in
2010.  The  case  was  then  reassigned  to  District  Judge
Gettleman. Judge Gettleman made the rulings that formed the
basis of this appeal, but he did not oversee in the negotiation
of the Decree, nor did he approve it. Therefore, we will review
Judge Gettleman’s interpretation of the Decree de novo.
   Appellants  argue  that  they  were  entitled  to  submit  their
own map for the court’s consideration and approval based on
the second to last sentence of the Decree, which states: “After
the  publication  of  the  2010  census,  the  parties  will,  within
reasonable  dispatch,  reapportion  the  voting  districts,  if
necessary, in time for the next election following that date.”
The reference to “the parties,” Appellants contend, indicates
that both they and the City were allowed to submit maps, and
the court was to decide which represented the better remedy.
   However, a clause that appears earlier in the Decree, and
on which the district court relied for its ruling, contradicts that
notion. It states that after the elections scheduled in February
and  April  of  2011,  “the  Defendants  shall  reapportion  the
aldermanic  ward  boundary  lines  in  accordance  with  the
provisions of Illinois and federal law.”
   As  the  Supreme  Court  has  repeatedly  made  clear,
reapportionment of voting districts is, first and foremost, the
responsibility of the local government. Voinovich v. Quilter, 507
U.S. 146, 156 (1993) (“Time and again, we have emphasized
6                                                       No. 16‐3463

that reapportionment is primarily the duty and responsibility
of the State through its legislature or other body, rather than of
a  federal  court.”)  (internal  quotation  marks  and  citation
omitted); Wise v. Lipscomb, 434 U.S.  1329, 1332 (1977) (citing
cases that indicate “municipal election plans are entitled to the
same respect accorded those of state legislatures”). Typically,
a federal court should not involve itself in the reapportionment
process unless the governing body fails to put forth a plan that
complies with constitutional requirements. Wise, 434 U.S. at
1331–32 (explaining that a government’s “decisions as to the
most effective reconciling of traditional policies should not be
restricted  beyond  the  commands  of  the  Equal  Protection
Clause”).
    Those  underlying  principles  support  a  reading  of  the
Decree that gives the City alone the responsibility to put forth
a reapportioned map. Reading the Decree to allow Appellants
to  put  forth  their  own  map  for  the  district  court’s  approval
would  surely  contradict  the  Supreme  Court’s  admonitions
explained above. Doing so would allow Appellants, and the
district  court,  to  impermissibly  bypass  the  City’s  legislative
process, which is to be given primacy in these disputes. Id; see
also Reynolds v. Sims, 377 U.S. 533, 586 (1964) (“[J]udicial relief
becomes  appropriate  only  when  a  legislature  fails  to
reapportion according to federal constitutional requisites in a
timely fashion after having had an adequate opportunity to do
so.”).  Therefore,  the  Decree’s  explicit  instruction  that  “the
Defendants shall reapportion the aldermanic ward boundary
lines” is controlling.
    We agree with Appellants that the Decree’s later reference
to the “parties” entitled Appellants to a role in the process. We
No. 16‐3463                                                       7

disagree, however, with their assertion that they were denied
that role by virtue of the fact that the court did not consider
their map. 
    The City engaged in an open legislative process to create
the new map. At the evidentiary hearing, the City established
that  notice  of  the  proposed  map  was  published  in  a  local
newspaper,  as  well  as  on  the  City’s  website.  The  City  also
made displays of the current and proposed maps available at
City  Hall  for  public  review  and  comment.  The  meeting  at
which the map was presented to the City Council for approval
was also open for public comments. Appellants had the ability
during  that  process  to  propose  their  own  suggestions  and
improvements for the new ward map. Moreover, their status
as  parties  in  this  lawsuit  afforded  them  the  opportunity  to
challenge the map and point out its weaknesses to the court.
   However, when read within the context of the underlying
legal principles set forth above, the Decree indicates that it was
the  City’s  sole  responsibility  to  reapportion  the  ward  map.
Therefore,  the  district  court  did  not  err  in  ruling  that
Appellants were not entitled to submit their own ward map for
approval by the court. 
   B. Constitutionality of Proposed Map
    Having established that it was the City’s responsibility to
reapportion the wards, we are left only to determine whether
the  City’s  proposed  map  meets  the  relevant  constitutional
standards.  “The  Equal  Protection  Clause  principle  of  ‘one
person, one vote’ requires that officials be elected from voting
districts  with  substantially  equal  populations.”  League  of
Women Voters of Chi. v. City of Chi., 757 F.3d 722, 724 (7th Cir.
8                                                         No. 16‐3463

2014)  (citing  Reynolds,  377  U.S.  at  577).  Though  it  does  not
require  exact  mathematical  precision,  the  Constitution  does
require a government to “make an honest and good‐faith effort
to  construct  its  districts  as  nearly  of  equal  population  as  is
practicable.”  Gaffney  v.  Cummings,  412  U.S.  735,  743  (1973)
(internal quotation marks and citation omitted). A maximum
population deviation between voting districts of less than ten
percent  is  presumptively  constitutional.  League  of  Women
Voters,  757  F.3d  at  725.  However,  when  the  maximum
deviation  is  greater  than  ten  percent,  the  government  must
present justifications for the variance. Id.
    Because their proposed map had an overall deviation of just
over 12%, the court held an evidentiary hearing to determine
whether the variance was justified. The City, and in turn the
court, relied heavily on the testimony of Thomas Somer, the
City’s  corporation  counsel.  Somer  was  the  City  official
primarily responsible for reapportioning the map, which he
did with the help of a cartographer. He testified that his goal
in redrawing the map was to change the configuration of the
existing  wards  as  little  as  possible,  so  as  to  maintain  their
historical configuration and their configuration as drawn for
the map used in the Decree. To ensure that certain wards had
sufficient populations, he used the natural boundaries of major
thoroughfares as the dividing lines. He testified that these new
boundaries also increased the wards’ compactness and eased
voter  confusion  that  existed  due  to  certain  wards’  unusual
shape in the previous map.
   These are all legitimate objectives that, absent the use of
discriminatory criteria, could justify a variance in population
between  wards.  Karcher  v.  Daggett,  462  U.S.  725,  740  (1983)
No. 16‐3463                                                          9

(specifically recognizing “making districts compact, respecting
municipal  boundaries,  [and]  preserving  the  cores  of  prior
districts”  as  goals  that  can  justify  population  deviations).
Somer also explained how redrawing the map with those goals
in mind resulted in the specific deviations present. See id. at 741
(“The  [government]  must,  however,  show  with  some
specificity  that  a  particular  objective  required  the  specific
deviations in its plan, rather than simply relying on general
assertions.”). The district court found his explanation credible,
and we find no reason to quarrel with that determination.
    Appellants  have  failed  to  present  evidence,  either  in  the
district  court  or  on  appeal,  that  the  City  employed  any
discriminatory  criteria  or  methods  in  its  reapportionment.
Instead, their arguments can generally can be boiled down to
comparisons between the City’s proposal and their own, which
they  deem  to  be  more  equitable.  As  we  established  above,
however,  neither  the  Decree,  nor  the  underlying  legal
principles  contemplate  that  the  district  court  should  review
competing plans and choose between them. 
    At this stage in the litigation, all that was left for the district
court  to  determine,  and  therefore  for  us  to  review,  was
whether the City’s proposal met the constitutional requisites.
Based  on  the  evidence  and  testimony  the  City  presented  at
the hearing, we agree with the district court that the City made
a good‐faith effort to reapportion the wards, adhering to the
Decree and minimizing the population deviations as much as
was  practicable.  Therefore,  the  district  court  was  correct  to
conclude  that  the  City’s  proposed  map  satisfies  the
constitutional principle of one person, one vote.
10                                               No. 16‐3463

                    III.  CONCLUSION
   For the reasons stated above, the judgment of the district
court is AFFIRMED.